BISTLINE, Justice,
dissenting.
Historically, not ancient history but short months ago, I ended an opinion in Barker v. Fischbach & Moore, Inc., 110 Idaho 871, 719 P.2d 1131 (1986) (Barker II), with this quaere:
Having backed away from today’s opportunity to remedy the injustice created by its own error, how, then, if at all, does the Court propose to do so?
The Court-created error of which I wrote occurred in Spanbauer v. Peter Kiewit Sons Co., 93 Idaho 509, 465 P.2d 633 (1970), which the majority again callously does not hesitate to use, and does use, as follows: “The Industrial Commission in its conclusions of law correctly applied the law as enunciated by this Court in its cases of Spanbauer v. Peter Kiewit Sons Co., 93 Idaho 509, 465 P.2d 633 (1970)....” 110 Idaho p. 888, 719 P.2d p. 1148. The majority even has the audacity to make reference “to the general rule that injuries sustained traveling to and from work are not compen-sable. ...” P. 888, 719 P.2dp. 1148. This is almost too much to graciously stomach. The “general rule” is the Idaho Supreme Court’s Spanbauer rule, manufactured out of carelessness and indifference by the five justices who comprised the Court membership in the year 1970.
Of course, as the majority does correctly note, the Commission applied the Court’s general rule in deciding the claim of Lou Johnson for compensation for injuries suffered while commuting. The Commission had no alternative. The Commission had properly decided the Spanbauer case in the claimant’s favor — only to be overturned by application of the Spanbauer general rule. Outrage and irony in one Court-delivered package.
My Barker II opinion, rendered after extensive time-consuming research, made it irrefutably crystal clear that the “general rule” of Spanbauer, to wit: “When an employee is injured while driving to work in a private automobile, there is a presumption that his injury did not arise out of and was not in the course of his employment. [Spanbauer, supra,] 93 Idaho at 510, 465 P.2d at 634 (emphasis added),” was a monstrous misstatement of then existing law. It was said in Span-bauer to have substantiation in two earlier cases, In re South, 91 Idaho 786, 430 P.2d 677 (1967), and In re Croxen, 69 Idaho 391, 207 P.2d 537 (1949). Not being so naive as to believe that all of my brother justices would take my word for the terrible truth that the Court itself had unjustly and erroneously outright created a presumption against a working man, those cases and cases preceding them had their innards laid open to full disclosure. The same presumption was applied to deprive a working man’s widow of benefits in Clark v. Daniel Morine Construction, 98 Idaho 114, 559 P.2d 293 (1977). In that case my separate opinion had pointed out the Court’s straying from the rule of the Jaynes case,1 which case the Commission had faithfully and properly applied in its Spanbauer decision — only to be reversed by this Court on the concoction of the same general rule the majority ruthlessly applies today. In Barker II, three months ago, this much from Clark was repeated:
In recent years, however, the holding of the Jaynes case has been stood on its head. The test of “peculiar and abnormal exposure to a common peni” has given way to something which looks and sounds like the same merchandise, but is not. The test now is that of exposure to peculiar, abnormal and wholly uncommon peril. See, Harris v. William J. Burns Int. Detective Agency, Inc., 94 Idaho 440, 489 P.2d 1320 (1971); Span-*890bauer v. Peter Kiewit Sons' Co., 93 Idaho 509, 465 P.2d 633 (1970); In re South, 91 Idaho 786, 430 P.2d 677 (1967). Clark, supra, 98 Idaho at 120, 559 P.2d at 298 (emphasis added).
Today, I cannot more aptly describe my bewilderment, where Mr. Johnson is added to the ever-growing list of those claimants who are unjustly victimized by this Court’s arrogant obstinance, than was done in Barker II:
V.
For the foregoing reasons, I am unable to join the opinion for the Court, and am left wondering what it will take to influence three members of this Court to correct the prejudicial detriment continuing to be caused claimants by the Span-bauer case. The supposed science of jurisprudence is poorly served this day.
A few years ago some member of our profession, a district judge, if my memory serves me correctly, called my attention to the Law of Inverse Irreversibility. It was suggested that that law is especially applicable whereon petition for rehearing it is irrefutably shown that a court or authoring justice thereof is in error. Because that law also seems applicable under today’s circumstances, it is worthy of mention. Ralph Estling, writing for the weekly “New Scientist” of London, reprinted in World Press Review, April 1983, p. 36, explained how it works:
Put in its simplest way, the principle of inverse irreversibility means that a scientist — or anyone else in the business of forming some general “law” by which the universe, or a large part of it, is governed — will view his law in inverse proportion to the amount and weight of evidence against it. A little evidence against it will cause agonies of doubt; moderate amounts will cause real concern and a pursing of lips; but irrefutable proof of his law’s inaccuracy and untenability mil cause the scientist to cling to it with the tenacity and singlemindedness of a barnacle.
Forsooth, it would seem that that principle is clearly being applied by those who comprise today’s majority and tenaciously cleave to the Spanbauer presumption in favor of the surety and against the dead working man’s widow. By reason of this Court’s illfounded manufacturing of that presumption, these are the known claimants who have already been penalized by it: Mrs. Spanbauer, whose award was reversed; Mrs. South, who was denied benefits by a Commission which now for fifteen years has been obliged to apply Spanbauer; and Mrs. Clark, whose claim was also denied on the basis of Spanbauer. Barker II, supra, 110 Idaho p. 885, 719 P.2d p. 1145.
The members of the Court who comprised the Barker II majority were able to avoid the serious problem there with which they were confronted by my Barker II opinion by the expedience of holding that “the law of the case” required the application of Spanbauer to Barker II through Barker I.2 Today, there is no such “escape hatch” available to them, and, in the parlance of the profession, each of them will have to stand or fall on the record. They can, of course, stand pat, but if what I have written in Barker II only three months ago cannot be successfully challenged, it is this Court as an institution which suffers a severe blow to its intellectual integrity.

. Jaynes v. Potlatch Forests, Inc., 75 Idaho 297, 211 P.2d 1016 (1954).


. And in so doing, the Court in that evasive process made extremely bad law, which was well pointed out in Part I of my Barker II opinion, beginning at p. —, 719 P.2d p. 1133.